


Exhibit 10.1


CHANGE ORDER FORM
East Meter Piping Tie-ins


PROJECT NAME:  Sabine Pass LNG Stage 2 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: December 20, 2012
CHANGE ORDER NUMBER: CO-00019


DATE OF CHANGE ORDER: August 26, 2015
 




--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows:


1.
Parties agree Bechtel will perform the engineering, procurement, and
construction of the 36” East Meter Pipe tie-in to the existing feed gas piping
at Stages 1 and 2, as identified in Exhibit A. The scope of work excludes the
36” East Meter Pipe which shall be installed underground by SPL, hydro-tested,
capped, buried and maintained under positive nitrogen pressure. The scope of
work will also exclude the procurement of three (3) 36” control valves:
HV-11122; XV-11120; XV-11121 which were procured by SPL and will be free-issued
to Bechtel.



2.
The overall cost breakdown for this Change Order is detailed in Exhibit B.



3.
Schedule C-1 (Milestone Payment Schedule) of Attachment C of the Agreement will
be amended by including the milestone(s) listed in Exhibit C of this Change
Order.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,769,000,000


Net change by previously authorized Change Orders (#0001-00018)
$
26,387,014


The Contract Price prior to this Change Order was
$
3,795,387,014


The Contract Price will be increased by this Change Order in the amount of
$
4,912,762


The new Contract Price including this Change Order will be
$
3,800,299,776





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: Yes. See Exhibits B and C.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A










--------------------------------------------------------------------------------




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: /s/ JJ Contractor /s/ EL Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




/s/ Ed Lehotsky
 
/s/ JT Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Projects
 
Sr. Vice President
Title
 
Title
9/15/15
 
8-26-15
Date of Signing
 
Date of Signing





